
	
		IA
		112th CONGRESS
		2d Session
		H. J. RES. 110
		IN THE HOUSE OF REPRESENTATIVES
		
			June 5, 2012
			Mr. Franks of Arizona
			 (for himself, Mr. Olson,
			 Mr. Coffman of Colorado,
			 Mr. Manzullo,
			 Mr. Bishop of Utah,
			 Mr. Jones,
			 Mr. Hunter,
			 Mr. Murphy of Pennsylvania,
			 Mr. Wolf, Mrs. Myrick, Mr.
			 Harris, Mr. Fortenberry,
			 Mr. Landry,
			 Mr. Upton,
			 Mr. Tiberi,
			 Mr. Latham,
			 Mr. Hultgren,
			 Mr. Jordan,
			 Mr. Huizenga of Michigan,
			 Mr. Platts,
			 Mr. Nugent,
			 Mr. McClintock,
			 Mr. Canseco,
			 Mr. Duncan of South Carolina,
			 Mr. Westmoreland,
			 Mr. Bonner,
			 Mr. Ross of Florida,
			 Mr. Pitts,
			 Mr. Lamborn,
			 Mr. Harper,
			 Mr. Nunnelee,
			 Mr. Fleming, and
			 Mr. Palazzo) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States relating to parental rights.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States:
			
				—
					1.The liberty of parents to direct the
				upbringing, education, and care of their children is a fundamental
				right.
					2.Neither the United States nor any State
				shall infringe this right without demonstrating that its governmental interest,
				as applied to the person, is of the highest order and not otherwise
				served.
					3.This article shall not be construed to
				apply to a parental action or decision that would end life.
					4.No treaty may be adopted nor shall any
				source of international law be employed to supersede, modify, interpret, or
				apply to the rights guaranteed by this
				article.
					.
		
